Sinkler, J.,
Perusal of the record reveals that the auditing judge correctly found the facts, to wit, the mortgaged premises were of ample value to warrant the investment, the trustee was not negligent but exercised the required skill, prudence and caution in selecting the investment. Likewise he has accurately applied in the present case the principle of law quoted by him and contained in the case he cites: Perkins’ Trust Estate, 314 Pa. 49.
The exceptions are dismissed and the adjudication is confirmed absolutely.